Citation Nr: 0406010	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  94-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on a radiation exposure basis.


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran, who served on active duty from December 1954 to 
June 1974, died in January 1988.  The appellant is the widow 
of the deceased veteran.  

The Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) , Regional Office (RO) previously 
denied entitlement to service connection for the cause of the 
veteran's death in an August 1988 rating decision.  The 
appellant did not initiate an appeal, and the decision became 
final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. §  3.105 (1988); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2003). 

The current matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Manila VARO, which denied entitlement to service connection 
for the cause of the veteran's death on a radiation exposure 
basis.  It is noted that the appellant's radiation exposure 
claim was appropriately developed as a new issue insofar as 
it was not in contention at the time of prior final 1988 
rating decision that denied service connection for the cause 
of the veteran's death.  See Samuels v. West, 11 Vet. App. 
433, 436 (1998) (citing Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996)).

The Board remanded this case to the Manila VARO for 
additional evidentiary development in October 1996 and 
October 1998.  The requested development was thereafter 
completed and the case was returned to the Board for 
appellate review.

By decision issued in August 1999, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death on a radiation exposure basis as being not 
well grounded.

The appellant thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated December 2000, vacating that decision and 
remanding the case to the Board for another decision.

In that Order, the Court indicated that the Board had failed 
to consider the provisions of the Veterans Claims Assistance 
Act of 2000, Publ. L. No. 106-475, 114 Stat. 2096 (2000).

Pursuant to the Court's Order, the Board notified the 
appellant by letter of February 2001 of her right to submit 
additional argument and evidence in support of her claim 
within 90 days of the date of that notification letter.  
Following clarification of representation in matters pending 
before the VA, her accredited representative, AMVETS, 
submitted a Hearing Memorandum, dated in October 2001, 
wherein it was indicated that no additional evidence and/or 
statement would be added to the record.  

By decision issued in February 2002, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death on a radiation exposure basis, as the 
criteria for entitlement to service connection were not met. 

Pursuant to a joint motion for remand presented by both 
parties in the case, the Court vacated the Board's denial and 
remanded the issue for further proceedings in an April 2003 
order.  The appellant is not currently represented by counsel 
before the Board.


REMAND

The parties to the Court case agreed that remand is required 
because the VA did not properly satisfy its duty to notify 
the veteran because it did not provide him with notice 
specifically detailing the allocation of the burdens of 
obtaining necessary evidence, nor did the Board present 
sufficient reasons and bases to support its conclusion that 
the VA provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In October 2003 correspondence the appellant revoked the 
power of attorney in favor of her representative and referred 
to a possible new representative.  There has been no new 
power of attorney filed.  Review of the claims folder reveals 
that the veteran has not been notified of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claims.  There is no VCAA letter in the claims 
folder.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
veteran with regards to his aforementioned claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be notified of 
the service organizations who may be 
willing to provide her representation and 
given a blank VA Form 21-22.  

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), and other applicable legal 
precedent.  In particular, the RO should 
inform the appellant of the type of 
evidence required from her to 
substantiate her claims.  The appellant 
should also be informed that the RO will 
assist her in obtaining identified 
evidence, should she require such 
assistance. 

3.  Following the above, the RO should 
re-adjudicate the appellant's claim, 
considering the policy guidance for 
claims processing involving radiation 
exposure from the Compensation and 
Pension Service that is dated July 3, 
2003.  Following that, a supplemental 
statement of the case (SSOC) should be 
issued and the appellant provided with an 
appropriate opportunity to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



